 1 Krsto Mijanovic (Bar No. 205060)
    kmijanovic@hbblaw.com
 2 Leah B. Mason (Bar No. 240425)
    lmason@hbblaw.com
 3 Lindsey Ursua (Bar No. 322010)
    lursua@hbblaw.com
 4 HAIGHT BROWN & BONESTEEL LLP
   555 South Flower Street, Forty-Fifth Floor
 5 Los Angeles, California 90071
   Telephone: 213.542.8000
 6 Facsimile: 213.542.8100
 7 Attorneys for Defendants, BROAN-
   NUTONE LLC, REGAL BELOIT
 8 CORPORATION and JAKEL MOTORS
   INCORPORATED
 9
10
                              UNITED STATES DISTRICT COURT
11
              CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
12
13
   SCOTTSDALE INSURANCE                                Case No. 2:18-cv-01462 DSF (AFMx)
14 COMPANY,
                                                       [PROPOSED] PROTECTIVE
15                   Plaintiff,                        ORDER
16            v.
17 BROAN-NUTONE LLC, a Delaware
   limited liability company; REGAL
18 BELOIT CORPORATION, a
   Wisconsin corporation; JAKEL
19 MOTORS INCORPORATED, a
   Wisconsin corporation; and DOES 1 to
20 25, Inclusive,
21                   Defendants.
22
23 1.         A.     PURPOSES AND LIMITATIONS
24            Discovery in this action is likely to involve production of confidential, proprietary
25 or private information for which special protection from public disclosure and from use for
26 any purpose other than prosecuting this litigation may be warranted. Accordingly, the
27 parties hereby stipulate to and petition the Court to enter the following Stipulated
28 Protective Order. The parties acknowledge that this Order does not confer blanket
     BM07-0000172                                                      Case No. 2:18-cv-01462 DSF (AFMx)
     12810554.1
                                                      1               [PROPOSED] PROTECTIVE ORDER
 1 protections on all disclosures or responses to discovery and that the protection it affords
 2 from public disclosure and use extends only to the limited information or items that are
 3 entitled to confidential treatment under the legal principles.
 4            B.    GOOD CAUSE STATEMENT
 5            This action is likely to involve trade secrets, customer and pricing lists and
 6 other valuable research, development, commercial, financial, technical and/or
 7 proprietary information for which special protection from public disclosure and
 8 from use for any purpose other than prosecution of this action is warranted. Such
 9 confidential and proprietary materials and information consist of, among other
10 things, confidential business or financial information, information regarding
11 confidential business practices, or other confidential research, development, or
12 commercial information (including information implicating privacy rights of third
13 parties), information otherwise generally unavailable to the public, or which may be
14 privileged or otherwise protected from disclosure under state or federal statutes,
15 court rules, case decisions, or common law. Accordingly, to expedite the flow of
16 information, to facilitate the prompt resolution of disputes over confidentiality of
17 discovery materials, to adequately protect information the parties are entitled to keep
18 confidential, to ensure that the parties are permitted reasonable necessary uses of
19 such material in preparation for and in the conduct of trial, to address their handling
20 at the end of the litigation, and serve the ends of justice, a protective order for such
21 information is justified in this matter. It is the intent of the parties that information
22 will not be designated as confidential for tactical reasons and that nothing be so
23 designated without a good faith belief that it has been maintained in a confidential,
24 non-public manner, and there is good cause why it should not be part of the public
25 record of this case.
26 / / /
27 / / /
28 / / /
     BM07-0000172                                                    Case No. 2:18-cv-01462 DSF (AFMx)
     12810554.1
                                                   2                [PROPOSED] PROTECTIVE ORDER
 1            C.    ACKNOWLEDGEMENT OF PROCEDURE FOR FILING
 2                  UNDER SEAL
 3            The parties further acknowledge, as set forth in Section 12.3, below, that this
 4 Stipulated Protective Order does not entitle them to file confidential information
 5 under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
 6 and the standards that will be applied when a party seeks permission from the court
 7 to file material under seal.
 8            There is a strong presumption that the public has a right of access to judicial
 9 proceedings and records in civil cases. In connection with non-dispositive motions,
10 good cause must be shown to support a filing under seal. See Kamakana v. City and
11 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
12 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
13 Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
14 require good cause showing), and a specific showing of good cause or compelling
15 reasons with proper evidentiary support and legal justification, must be made with
16 respect to Protected Material that a party seeks to file under seal. The parties’ mere
17 designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
18 without the submission of competent evidence by declaration, establishing that the
19 material sought to be filed under seal qualifies as confidential, privileged, or
20 otherwise protectable—constitute good cause.
21            Further, if a party requests sealing related to a dispositive motion or trial, then
22 compelling reasons, not only good cause, for the sealing must be shown, and the
23 relief sought shall be narrowly tailored to serve the specific interest to be protected.
24 See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
25 each item or type of information, document, or thing sought to be filed or introduced
26 under seal in connection with a dispositive motion or trial, the party seeking
27 protection must articulate compelling reasons, supported by specific facts and legal
28
     BM07-0000172                                                   Case No. 2:18-cv-01462 DSF (AFMx)
     12810554.1
                                                    3              [PROPOSED] PROTECTIVE ORDER
 1 justification, for the requested sealing order. Again, competent evidence supporting
 2 the application to file documents under seal must be provided by declaration.
 3            Any document that is not confidential, privileged, or otherwise protectable in
 4 its entirety will not be filed under seal if the confidential portions can be redacted. If
 5 documents can be redacted, then a redacted version for public viewing, omitting
 6 only the confidential, privileged, or otherwise protectable portions of the document,
 7 shall be filed. Any application that seeks to file documents under seal in their
 8 entirety should include an explanation of why redaction is not feasible.
 9 2.         DEFINITIONS
10            2.1.   Action: Scottsdale Insurance Company v. Broan-NuTone LLC, Case
11 No. 2:18-cv-01462 DSF (AFMx)
12            2.2    Challenging Party: a Party or Non-Party that challenges the designation
13 of information or items under this Order.
14            2.3    “CONFIDENTIAL” Information or Items: Information (regardless of
15 how it is generated, stored, or maintained) or tangible things that qualify for
16 protection under Federal Rule of Civil Procedure 26(c), and specified above in the
17 Good Cause Statement.
18            2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
19 their support staff).
20            2.5    Designating party: a Party or Non-Party that designates information or
21 items that it produces in responses to discovery as “CONFIDENTIAL.”
22            2.6    Disclosure or Discovery Material: all items or information, regardless
23 of the medium or manner in which it is generated, stored, or maintained (including,
24 among other things, testimony, transcripts, and tangible things), that are produced or
25 generated in responses to discovery in this matter.
26            2.7    Expert: a person with specialized knowledge or experience in a matter
27 pertinent to the litigation who has been retained by a Party or its counsel to serve as
28 an expert witness or as a consultant in this action.
     BM07-0000172                                                 Case No. 2:18-cv-01462 DSF (AFMx)
     12810554.1
                                                  4              [PROPOSED] PROTECTIVE ORDER
 1            2.8   House Counsel: attorneys who are employees of a party to this Action.
 2 House Counsel does not include Outside Counsel of Record or any other outside
 3 counsel.
 4            2.9   Non-Party: any natural person, partnership, corporation, association, or
 5 other legal entity not named as a Party to this action.
 6            2.10 Outside Counsel of Record: attorneys who are not employees of a
 7 party to this action but are retained to represent or advise a party to this action and
 8 have appeared in this action on behalf of that party or are affiliated with a law firm
 9 which has appeared on behalf of that party.
10            2.11 Party: any party to this Action, including all of its officers, directors,
11 employees, consultants, retained experts, and Outside Counsel of Record (and their
12 support staffs).
13            2.12 Producing Party: a Party or Non-Party that produces Disclosure or
14 Discovery Material in this Action.
15            2.13 Professional Vendors: persons or entities that provide litigation support
16 services (e.g., photocopying, videotaping, translating, preparing exhibits or
17 demonstrations, and organizing, storing, or retrieving data in any form or medium)
18 and their employees and subcontractors.
19            2.14 Protected Material: any Disclosure or Discovery Material that is
20 designated as “CONFIDENTIAL.”
21            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
22 from a Producing Party.
23 3.         SCOPE
24            The protections conferred by this Stipulation and Order cover not only
25 Protected Material (as defined above), but also (1) any information copied or
26 extracted from Protected Material; (2) all copies, excerpts, summaries, or
27 compilations of Protected Material; and (3) any testimony, conversations, or
28 presentations by Parties or their Counsel that might reveal Protected Material.
     BM07-0000172                                                   Case No. 2:18-cv-01462 DSF (AFMx)
     12810554.1
                                                   5               [PROPOSED] PROTECTIVE ORDER
 1            Any use of Protected Material at trial shall be governed by the orders of the
 2 trial judge. This Order does not govern the use of Protected Material at trial.
 3 4.         DURATION
 4            Once a case proceeds to trial, information that was designated as
 5 CONFIDENTIAL or maintained pursuant to this protective order used or introduced
 6 as an exhibit at trial becomes public and will be presumptively available to all
 7 members of the public, including the press, unless compelling reasons supported by
 8 specific factual findings to proceed otherwise are made to the trial judge in advance
 9 of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
10 showing for sealing documents produced in discovery from “compelling reasons”
11 standard when merits-related documents are part of court record). Accordingly, the
12 terms of this protective order do not extend beyond the commencement of the trial.
13 5.         DESIGNATING PROTECTED MATERIAL
14            5.1   Exercise of Restraint and Care in Designating Material for Protection.
15 Each Party or Non-Party that designates information or items for protection under
16 this Order must take care to limit any such designation to specific material that
17 qualifies under the appropriate standards. The Designating Party must designate for
18 protection only those parts of material, documents, items or oral or written
19 communications that qualify so that other portions of the material, documents, items
20 or communications for which protection is not warranted are not swept unjustifiably
21            Mass, indiscriminate or routinized designations are prohibited. Designations
22 that are shown to be clearly unjustified or that have been made for an improper
23 purpose (e.g., to unnecessarily encumber the case development process or to impose
24 unnecessary expenses and burdens on other parties) expose the Designating Party to
25 sanctions.
26            If it comes to a Designating Party’s attention that information or items that it
27 designated for protection do not qualify for protection, that Designating Party must
28 promptly notify all other Parties that it is withdrawing the inapplicable designation.
     BM07-0000172                                                  Case No. 2:18-cv-01462 DSF (AFMx)
     12810554.1
                                                   6              [PROPOSED] PROTECTIVE ORDER
 1            5.2   Manner and Timing of Designations. Except as otherwise provided in
 2 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 3 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 4 under this Order must be clearly so designated before the material is disclosed or
 5 produced.
 6            Designation in conformity with this Order requires:
 7            (a) for information in documentary form (e.g., paper or electronic documents,
 8 but excluding transcripts of depositions or other pretrial or trial proceedings), that
 9 the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
10 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
11 portion of the material on a page qualifies for protection, the Producing Party also
12 must clearly identify the protected portion(s) (e.g., by making appropriate markings
13 in the margins).
14            A Party or Non-Party that makes original documents available for inspection
15 need not designate them for protection until after the inspecting Party has indicated
16 which documents it would like copied and produced. During the inspection and
17 before the designation, all of the material made available for inspection shall be
18 deemed “CONFIDENTIAL.” After the inspecting Party has identified the
19 documents it wants copied and produced, the Producing Party must determine which
20 documents, or portions thereof, qualify for protection under this Order. Then, before
21 producing the specified documents, the Producing Party must affix the
22 “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
23 portion of the material on a page qualifies for protection, the Producing Party also
24 must clearly identify the protected portion(s) (e.g., by making appropriate markings
25 in the margins).
26            (b) for testimony given in depositions that the Designating Party identifies
27 the Disclosure or Discovery Material on the record, before the close of the
28 deposition all protected testimony.
     BM07-0000172                                                 Case No. 2:18-cv-01462 DSF (AFMx)
     12810554.1
                                                  7              [PROPOSED] PROTECTIVE ORDER
 1            (c) for information produced in some form other than documentary and for
 2 any other tangible items, that the Producing Party affix in a prominent place on the
 3 exterior of the container or containers in which the information is stored the legend
 4 “CONFIDENTIAL.” If only a portion or portions of the information warrants
 5 protection, the Producing Party, to the extent practicable, shall identify the protected
 6 portion(s).
 7            5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 8 failure to designate qualified information or items does not, standing alone, waive
 9 the Designating Party’s right to secure protection under this Order for such material.
10 Upon timely correction of a designation, the Receiving Party must make reasonable
11 efforts to assure that the material is treated in accordance with the provisions of this
12 Order.
13 6.         CHALLENGING CONFIDENTIALITY DESIGNATIONS
14            6.1.   Timing of Challenges. Any Party or Non-Party may challenge a
15 designation of confidentiality at any time that is consistent with the Court’s
16 Scheduling Order.
17            6.2    Meet and Confer. The Challenging Party shall initiate the dispute
18 resolution process under Local Rule 37-1 et seq.
19            6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
20 joint stipulation pursuant to Local Rule 37-2.
21            6.4    The burden of persuasion in any such challenge proceeding shall be on
22 the Designating Party. Frivolous challenges and those made for an improper
23 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
24 parties) may expose the Challenging Party to sanctions. Unless the Designating
25 Party has waived or withdrawn the confidentiality designation, all parties shall
26 continue to afford the material in question the level of protection to which it is
27 entitled under the Producing Party’s designation until the Court rules on the
28 challenge.
     BM07-0000172                                                 Case No. 2:18-cv-01462 DSF (AFMx)
     12810554.1
                                                  8              [PROPOSED] PROTECTIVE ORDER
 1 7.         ACCESS TO AND USE OF PROTECTED MATERIAL
 2            7.1    Basic Principles. A Receiving Party may use Protected Material that is
 3 disclosed or produced by another Party or by a Non-Party in connection with this
 4 Action only for prosecuting, defending or attempting to settle this Action. Such
 5 Protected Material may be disclosed only to the categories of persons and under the
 6 conditions described in this Order. When the Action has been terminated, a
 7 Receiving Party must comply with the provisions of section 13 below (FINAL
 8 DISPOSITION).
 9            Protected Material must be stored and maintained by a Receiving Party at a
10 location and in a secure manner that ensures that access is limited to the persons
11 authorized under this Order.
12            7.2.   Disclosure of “CONFIDENTIAL” Information or Items. Unless
13 otherwise ordered by the court or permitted in writing by the Designating Party, a
14 Receiving Party may disclose any information or item designated CONFIDENTIAL
15 only to:
16            (a)    the Receiving Party’s Outside Counsel of record in this action, as well
17 as employees of said Counsel to whom it is reasonably necessary to disclose the
18 information for this Action;
19            (b)    the officers, directors, and employees (including House Counsel) of the
20 Receiving Party to whom disclosure is reasonably necessary for this Action;
21            (c)    Experts (as defined in this Order) of the Receiving Party to whom
22 disclosure is reasonably necessary for this litigation and who have signed the
23 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24            (d)    the Court and its personnel;
25            (e)    Court reporters, their staffs
26            (f)    professional jury or trial consultants, mock jurors, and Professional
27 Vendors to whom disclosure is reasonably necessary for this Action and who have
28 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
     BM07-0000172                                                  Case No. 2:18-cv-01462 DSF (AFMx)
     12810554.1
                                                     9            [PROPOSED] PROTECTIVE ORDER
 1            (g)   the author or recipient of a document containing the information or
 2 custodian or other person who otherwise possessed or knew the information.
 3            (h)   during their depositions, witnesses, and attorneys for witnesses, in the
 4 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 5 requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
 6 will not be permitted to keep any confidential information unless they sign the
 7 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 8 agreed by the Designating Party or ordered by the court. Pages of transcribed
 9 deposition testimony or exhibits to depositions that reveal Protected Material may
10 be separately bound by the court reporter and may not be disclosed to anyone
11 except as permitted under this Stipulated Protective Order; and
12            (i)   any mediator or settlement officer, and their supporting personnel,
13 mutually agreed upon by any of the parties engaged in settlement discussions.
14 8.         PROTECTED MATERIAL SUBPOENAED OR ORDERED
15            PRODUCED IN OTHER LITIGATION
16            If a Party is served with a subpoena or a court order issued in other litigation
17 that compels disclosure of any information or items designated in this action as
18 “CONFIDENTIAL,” that Party must:
19            (a) promptly notify in writing the Designating Party. Such notification shall
20 include a copy of the subpoena or court order;
21            (b) promptly notify in writing the party who caused the subpoena or order to
22 issue in the other litigation that some or all of the material covered by the subpoena
23 or order is subject to this Protective Order. Such notification shall include a copy of
24 this Stipulated Protective Order; and
25            (c) cooperate with respect to all reasonable procedures sought to be pursued
26 by the Designating Party whose Protected Material may be affected.
27            If the Designating Party timely seeks a protective order, the Party served with
28 the subpoena or court order shall not produce any information designated in this
     BM07-0000172                                                  Case No. 2:18-cv-01462 DSF (AFMx)
     12810554.1
                                                  10              [PROPOSED] PROTECTIVE ORDER
 1 action as “CONFIDENTIAL” before a determination by the court from which the
 2 subpoena or order issued, unless the Party has obtained the Designating Party’s
 3 permission. The Designating Party shall bear the burden and expense of seeking
 4 protection in that court of its confidential material – and nothing in these provisions
 5 should be construed as authorizing or encouraging a Receiving Party in this action
 6 to disobey a lawful directive from another court.
 7 9.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 8            PRODUCED IN THIS LITIGATION
 9            (a) The terms of this Order are applicable to information produced by a Non-
10 Party in this Action and designated as “CONFIDENTIAL.” Such information
11 produced by Non-Parties in connection with this litigation is protected by the
12 remedies and relief provided by this Order. Nothing in these provisions should be
13 construed as prohibiting a Non-Party from seeking additional protections.
14            (b) In the event that a Party is required, by a valid discovery request, to
15 produce a Non-Party’s confidential information in her and/or its possession, and the
16 Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
17 confidential information, then the Party shall:
18            (1) promptly notify in writing the Requesting Party and the Non-Party that
19 some or all of the information requested is subject to a confidentiality agreement
20 with a Non-Party;
21            (2) promptly provide the Non-Party with a copy of the Stipulated Protective
22 Order in this litigation, the relevant discovery request(s), and a reasonably specific
23 description of the information requested; and
24            (3) make the information requested available for inspection by the Non-
25 Party, if requested.
26            (c) If the Non-Party fails to object or seek a protective order from this Court
27 within 14 days of receiving the notice and accompanying information, the Receiving
28 Party may produce the Non-Party’s confidential information responsive to the
     BM07-0000172                                                  Case No. 2:18-cv-01462 DSF (AFMx)
     12810554.1
                                                   11             [PROPOSED] PROTECTIVE ORDER
 1 discovery request. If the Non-Party timely seeks a protective order, the Receiving
 2 Party shall not produce any information in its possession or control that is subject to
 3 the confidentiality agreement with the Non-Party before a determination by the
 4 Court. Absent a court order to the contrary, the Non-Party shall bear the burden and
 5 expense of seeking protection in this court of its Protected Material.
 6 10.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 7            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 8 Protected Material to any person or in any circumstance not authorized under this
 9 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
10 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
11 to retrieve all copies of the Protected Material, (c) inform the person or persons to
12 whom unauthorized disclosures were made of all the terms of this Order, and (d)
13 request such person or persons to execute the “Acknowledgment and Agreement to
14 Be Bound” that is attached hereto as Exhibit A.
15 11.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
16            PROTECTED MATERIAL
17            When a Producing Party gives notice to Receiving Party that certain
18 inadvertently produced material is subject to a claim of privilege or other protection,
19 the obligations of the Receiving Party are those set forth in Federal Rule of Civil
20 Procedure 26(b)(5)(B). This provision is not intended to modify whatever
21 procedure may be established in an e-discovery order that provides for production
22 without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
23 (e), insofar as the parties reach an agreement on the effect of disclosure of a
24 communication or information covered by the attorney-client privilege or work
25 product protection, the Parties may incorporate their agreement in the stipulated
26 protective order submitted to the Court.
27 / / /
28 / / /
     BM07-0000172                                                  Case No. 2:18-cv-01462 DSF (AFMx)
     12810554.1
                                                  12              [PROPOSED] PROTECTIVE ORDER
 1 12.        MISCELLANEOUS
 2            12.1. Right to Further Relief. Nothing in this Order abridges the right of any
 3 person to seek its modification by the Court in the future.
 4            12.2. Right to Assert Other Objections. By stipulating to the entry of this
 5 Protective Order no Party waives any right it otherwise would have to object to
 6 disclosing or producing any information or item on any ground not addressed in this
 7 Stipulated Protective Order. Similarly, no Party waives any right to object on any
 8 ground to use in evidence of any of the material covered by this Protective Order.
 9            12.3 Filing Protected Material. A Party that seeks to file under seal any
10 Protected Material must comply with Civil Local Rule 79-5. Protected Material may
11 only be filed under seal pursuant to a court order authorizing the sealing of the
12 specific Protected Material at issue. If a Party's request to file Protected Material
13 under seal is denied by the court, then the Receiving Party may file the information
14 in the public record unless otherwise instructed by the court.
15 13.        FINAL DISPOSITION
16            After the final disposition of this Action, as defined in paragraph 4, within 60
17 days of a written request by the Designating Party, each Receiving Party must return
18 all Protected Material to the Producing Party or destroy such material. As used in
19 this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
20 summaries, and any other format reproducing or capturing any of the Protected
21 Material. Whether the Protected Material is returned or destroyed, the Receiving
22 Party must submit a written certification to the Producing Party (and, if not the same
23 person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
24 (by category, where appropriate) all the Protected Material that was returned or
25 destroyed and (2)affirms that the Receiving Party has not retained any copies,
26 abstracts, compilations, summaries or any other format reproducing or capturing any
27 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
28 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
     BM07-0000172                                                  Case No. 2:18-cv-01462 DSF (AFMx)
     12810554.1
                                                  13              [PROPOSED] PROTECTIVE ORDER
 1 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 2 reports, attorney work product, and consultant and expert work product, even if such
 3 materials contain Protected Material. Any such archival copies that contain or
 4 constitute Protected Material remain subject to this Protective Order as set forth in
 5 Section 4 (DURATION).
 6 14.        VIOLATION
 7            Any violation of this Order may be punished by appropriate measures
 8 including, without limitation, contempt proceedings and/or monetary sanctions.
 9
10            IT IS SO ORDERED.
11
12 Dated:           11/29/2018
13
14
                                          By:
15                                              Alexander F. MacKinnon
                                                United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
     BM07-0000172                                               Case No. 2:18-cv-01462 DSF (AFMx)
     12810554.1
                                                14             [PROPOSED] PROTECTIVE ORDER
 1                                          EXHIBIT A
 2                ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
 3            I, _____________________________ [print or type full name], of
 4 ___________________________________________ [print or type full address],
 5 declare under penalty of perjury that I have read in its entirety and understand the
 6 Stipulated Protective Order that was issued by the United States District Court for
 7 the Central District of California, Western Division, on [date] in the case of
 8 Scottsdale Insurance Company v. Broan-NuTone LLC, Case No. 2:18-cv-01462
 9 DSF (AFMx). I agree to comply with and to be bound by all the terms of this
10 Stipulated Protective Order and I understand and acknowledge that failure to so
11 comply could expose me to sanctions and punishment in the nature of contempt. I
12 solemnly promise that I will not disclose in any manner any information or item that
13 is subject to this Stipulated Protective Order to any person or entity except in strict
14 compliance with the provisions of this Order.
15            I further agree to submit to the jurisdiction of the United States District Court
16 for the Central District of California for the purpose of enforcing the terms of this
17 Stipulated Protective Order, even if such enforcement proceedings occur after
18 termination of this action.
19            I hereby appoint __________________________ [print or type full name] of
20 _______________________________________ [print or type full address and
21 telephone number] as my California agent for service of process in connection with
22 this action or any proceedings related to enforcement of this Stipulated Protective
23 Order.
24 Date: ______________________________________
25 City and State where sworn and signed: _________________________________
26
27 Printed name: _______________________________
28            Signature: ________________________________
     BM07-0000172                                                  Case No. 2:18-cv-01462 DSF (AFMx)
     12810554.1
                                                   15             [PROPOSED] PROTECTIVE ORDER
 1                                 PROOF OF SERVICE
 2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3 Scottsdale Insurance Company v. Broan-NuTone LLC, et al.
   Case No. 2:18-cv-01462 DSF (AFMx)
 4
          At the time of service, I was over 18 years of age and not a party to this
 5 action. I am employed in the County of Los Angeles, State of California. My
   business address is 555 South Flower Street, Forty-Fifth Floor, Los Angeles, CA
 6 90071.
 7        On November 29, 2018, I served true copies of the following document(s)
   described as [PROPOSED] PROTECTIVE ORDER on the interested parties in
 8 this action as follows:
 9            Michael R. Deal, Esq.
              The Law Office of Anthony T.
10            Schneider
              4685 MacArthur Court, Suite 200
11            Newport Beach, CA 92660
12            Attorneys for Plaintiff
              Tel: 949.250.5536
13            Fax: 855.880.5646
              Email: dealm2@nationwide.com
14
          BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
15 the document(s) with the Clerk of the Court by using the CM/ECF system.
   Participants in the case who are registered CM/ECF users will be served by the
16 CM/ECF system. Participants in the case who are not registered CM/ECF users will
   be served by mail or by other means permitted by the court rules.
17
          I declare under penalty of perjury under the laws of the United States of
18 America that the foregoing is true and correct and that I am employed in the office
   of a member of the bar of this Court at whose direction the service was made.
19
          Executed on November 29, 2018, at Los Angeles, California.
20
21
22                                              Lisa R. Muzycka
23
24
25
26
27
28
     BM07-0000172                                            Case No. 2:18-cv-01462 DSF (AFMx)
     12810554.1                                             [PROPOSED] PROTECTIVE ORDER
